Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 1 of 22

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

www.flmb.uscourts.gov

In re:
CASE NO. 6:20-bk-06544-LVV

TOTAL MARKETING CONCEPTS,
INC., CHAPTER 11

Debtor. Emergency Hearing Requested on or before
Wednesday, December 16, 2020

EMERGENCY MOTION TO PROHIBIT THE DEBTOR’S UNAUTHORIZED USE
OF CASH COLLATERAL AND FOR ADEQUATE PROTECTION

(Emergency Hearing Requested)

BIG ELK FUNDING, LLC (“Big Elk” or “Secured Creditor”), files this Emergency
Motion to Prohibit the Debtor’s Unauthorized Use of Cash and For Adequate Protection pursuant
to 11 U.S.C. § 363(e) (the “Motion”). In support of this Motion, Big Elk states as follows:

Summary of Relief Requested

Upon information and belief, the Debtor is operating its business and collecting revenues
which constitute Big Elk’s cash collateral. Despite the fact that this bankruptcy case was filed more
than two weeks ago, Total Marketing Concepts, Inc. (the “Debtor” or “TMC”) has not obtained
authorization from Big Elk or moved this Court for permission to use cash collateral, as required
by § 363(c)(2) of the Bankruptcy Code and Bankruptcy Rule 4001(b)(1). Instead, TMC continues
to collect and use Big Elk’s cash collateral without Court authorization while it ignores the rules
of this Court and its obligations as a debtor-in-possession.

Because the Debtor continues to operate its business, and on information and belief, is
receiving cash which it is using to pay employees and other operating expenses without a Court
order, Big Elk believes that its cash collateral is being used without its permission and is in danger

of diminution. The Debtor’s failure to follow well-established bankruptcy procedures should
Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 2 of 22

compel this Court to: (i) prohibit any further use of Big Elk’s cash collateral by the Debtor, (ii)
require the Debtor to account for all cash collateral received and used since the Petition Date, and
(iii) award Big Elk adequate protection for any unauthorized use of cash collateral by the Debtor,
as well as for any resulting diminution in value of Big Elk’s collateral to date. Emergency relief 1s
requested in order to prevent the further diminution of Big Elk’s interest in the cash collateral
identified herein.
Factual and Procedural Background
The TMC Loans

1. On March 17, 2016, the Debtor and an affiliated entity (Reel Tyme Marketing
Services, Inc., “Reel Tyme”), executed and delivered to Big Elk, a promissory note in the principal
amount of Four Million Dollars and No Cents ($4,000,000.00) (the “Promissory Note’’).

2. To secure payment under the Promissory Note, TMC and Reel Tyme executed that
certain Mortgage, Assignment of Rents and Leases, Security Agreement and Fixture Filing (the
“Security Agreement), a copy of which was recorded in Official Records Book 8652, Page 1377-
1394 Public Records of Seminole County, Florida. The Security Agreement granted Big Elk a first
priority security interest in substantially all of the Debtor’s assets, including the Debtor’s cash and
cash equivalents.

3. In connection with the Promissory Note, TMC and Reel Tyme also executed and
delivered to Big Elk that certain Business Loan Agreement dated March 17, 2016, which document
also contains a security agreement granting Big Elk a first priority lien on all personal property of
the Debtor (the “Business Loan Agreement’).

4. To further perfect its security interest with respect to substantially all of the assets
of TMC and Reel Tyme, on March 23, 2016, Big Elk filed UCC-1 Financing Statements (the

“Financing Statements”) with the Florida Secretary of State, which statements can be found at File
Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 3 of 22

Nos. 201606931170 and 201606931162. (the Promissory Note, Security Agreement, Business
Loan Agreement and Financing Statements are collectively referred to herein as the “Loan
Documents” — where appropriate).

>: On March 22, 2018, TMC executed and delivered to Big Elk, a promissory note in
the principal amount of One Million Dollars and No Cents ($1,000,000.00 (the “Second
Promissory Note”).

6. To secure payment of the Second Promissory Note, on March 22, 2018, TMC
executed and delivered a Business Security Agreement in favor of Big Elk (the “Second Security
Agreement”).

7. To further secure payment of the Second Promissory Note, Big Elk filed, or caused
to be filed, a UCC-1 Financing Statement with the Florida Secretary of State, which statement can
be found at File No. 201805147321 (the “Second UCC Financing Statement”) (the Second
Promissory Note, Second Security Agreement and Second UCC Financing Statement are
collectively referred to herein as the “Second Loan Documents” — where appropriate).

The Foreclosure Lawsuit

8. On August 12, 2019, Big Elk commenced a lawsuit in Seminole County, Florida
following TMC’s default under the provisions of the Loan Documents and Second Loan
Documents. In the lawsuit, Big Elk sought to foreclose its security interest in TMC’s personal
property and recover damages for its default under the terms of the Loan Documents and Second
Loan Documents.

9. On October 8, 2020, Big Elk obtained a final judgment against TMC for damages
in the amount of $9,819,386.23. A true and correct copy of the Final Judgment is attached hereto
as Exhibit “A“.

10. TMC has not satisfied the final judgment which remains outstanding.
Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 4 of 22

11. In connection with its post-judgment collection efforts against TMC, Big Elk
served a series of writs of garnishment to various banking institutions and parties indebted to TMC
or in possession or control of TMC property. Under Florida law, “[s]ervice of a writ of garnishment
creates a lien in or upon any debts or property at the time of service or at the time such debts or
property come into the garnishee’s possession or control.” See Fla. Stat. § 77.06. Thus, upon
service of writs of garnishment, Big Elk retained a security interest in any funds held by a garnishee
or owed to TMC. See In re Giles, 271 B.R. 903 (Bankr. M.D. Fla. 2002).

The Reel Tyme and TMC Bankruptcy Cases

12. On November 10, 2020, Reel Tyme filed a voluntary petition for relief under
Chapter 11 of the Bankruptcy Code (Jn re Reel Tyme Marketing Services, Inc., Case No. 6:20-bk-
06280-LVV).

13. Reel Tyme’s Chapter 11 case was later dismissed on December 8, 2020 following
Reel Tyme’s failure to file its schedules, statement of financial affairs and case management
summary.

14. Interestingly, Reel Tyme sought and obtained a court order extending the period
within which to file its required statements and schedules but neglected to file any such documents
by the extended deadline or otherwise attempt to comply with basic debtor-in-possession
requirements. It appears Reel Tyme’s chapter 11 case was filed to solely to throw the proverbial
wrench into Big Elk’s collection efforts; although its short-lived experience before this Court did
nothing more than highlight the bad acts Reel Tyme and TMC continue to engage in to the
detriment of their creditors and estates.

15. On November 25, 2020, TMC filed a Voluntary Petition for relief under Chapter
11 of the Bankruptcy Code (Jn re Total Marketing Concepts, Inc., Case No: 6:20-bk-06544-LVV).

Much like Reel Tyme, TMC has not filed (i) a case management summary; (ii) schedules; (111) a
Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 5 of 22

statement of financial affairs; (iv) an application to employ counsel; (v) a disclosure of
compensation; or (vi) any first-day pleadings.

16. | While TMC has paid little attention to its Chapter 11 case or its obligations as a
debtor in possession, it has been hard at work sending various turnover letters to the companies
that had received Big Elk’s garnishment writs. See Composite Exhibit “B.” Upon information and
belief, some of the companies contacted by TMC’s bankruptcy counsel have even turned over
funds! to TMC despite the absence of court order directing them to do so, and without any adequate
protection provided for Big Elk’s interest in such funds.

17, In addition, upon information and belief, TMC’s employees have been paid from
garnished funds despite TMC’s failure to file any motions to authorize the payment of employee
or officer wages or the use of cash collateral. Thus, it appears TMC is attempting to use this Court,
and the Bankruptcy Code, to strongarm garnishees into turning over Big Elk’s cash collateral so
that such funds can be used without Court authorization and in violation of the 11 U.S.C. § 363.

18. Big Elk also reasonably believes that TMC is attempting to use this Court, and the
Bankruptcy Code, to strongarm garnishees into turning over Big Elk’s cash collateral so that such
funds can be diverted to Targeted Results, LLC’ upon dismissal of TMC’s bankruptcy case, which
case appears to be on the same path as the Reel Tyme case seeing that TMC has made no attempt
to comply with any of its filing obligations.

Relief Requested
19. Big Elk respectfully requests that the Court enter an order: (a) prohibiting any

further use of Big Elk’s cash collateral by the Debtor; (b) requiring the Debtor to account for all

 

' Which funds are clearly Big Elk’s cash collateral.

2 An entity formed by TMC’s current President, Mr. Chris Bonavita, two weeks prior to TMC’s Chapter 11 filing.
Targeted Results, LLC conducts business at the property owned by Reel Tyme and leased by TMC and share the
same principal and mailing address as TMC. The timing of the formation of Targeted Results, LLC and the filing of
the Reel Tyme and TMC bankruptcy cases is suspect at best.

5
Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 6 of 22

cash collateral collected and used since the Petition Date; and (c) awarding Big Elk adequate
protection for the Debtor’s use of cash collateral and any resulting diminution in value of the
collateral since the petition date, including allowing Big Elk, or its authorized representatives to
inspect the Debtor’s books and records.

20. Asset forth above, Big Elk holds properly perfected liens in the Debtor’s personal
property, including, but not limited to, the Debtor’s cash and cash equivalents.

21. Section 363(e) of the Bankruptcy Code and Bankruptcy Rule 4001(a)(1) permit a
party with an interest in cash collateral to move the court to prohibit the use of cash collateral. 11
U.S.C. § 363(e); Fed. R. Bankr. P. 4001(a)(1). This Court should prohibit the Debtor’s use of cash
collateral because, among other things, the Debtor has inexcusably failed to relate to Big Elk its
intentions for the cash collateral, provide a budget outlining the Debtor’s income and expenses,
properly file a motion with this Court seeking authorization to use cash collateral, or make a
showing that it has properly accounted for and segregated the cash collateral. Such actions - or
rather, inactions on the part of the Debtor — require this Court to ensure that the Debtor does not
improperly and impermissibly use the cash collateral and deplete Big Elk’s interest in its collateral.

22. Big Elk has not consented to, has not been asked to consent to, and does not consent
to the Debtor’s use of cash collateral. Big Elk’s counsel has copied Debtor’s counsel on emails
communicating that Big Elk does not consent to the Debtor’s use of cash collateral. Nevertheless,
the Debtor has failed to file any motion requesting authorization to use cash collateral in its
bankruptcy case and continues to operate its business with the use of Big Elk’s collateral without
its consent or court authorization. Given that the Debtor’s operations are ongoing, and on
information and belief, the Debtor continues to receive and fund operations with cash, the status
of cash collateral while in the hands of the Debtor is of paramount concern to Big Elk. The Court

should prohibit cash collateral usage seeing that Big Elk does not consent to Debtor’s use of cash
Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 7 of 22

collateral and the Debtor has failed to show that it can provide the mandatory protection for Big
Elk’s interest.

23. Moreover, in the absence of authorization to use cash collateral, a debtor is under a
strict obligation to segregate and account for all cash collateral. See 11 U.S.C § 363(c)(4). The
Debtor’s failure to provide an accounting of the receipt of Big Elk’s cash collateral, and proof of
segregation of same, constitutes a failure to comply with the most basis and rudimentary
requirements of a debtor-in-possession under the Bankruptcy Code and the Bankruptcy Rules. As
such, it is crucial that this Court order the Debtor to account for its use and receipt of cash collateral,
especially where, as here, the parties in control of the Debtor are affiliated with a recently formed
entity which appears to be set up to operate as the Debtor’s alter-ego.

24. To the extent Big Elk may be unable to fully recover any cash collateral consumed
by the Debtor during the pendency of this case, Big Elk should be awarded a super-priority
administrative claim. Big Elk requests that any such claim be granted priority over all other
administrative claims of any kind against the Debtor’s estate.

25. To the extent Big Elk may be unable to fully recover, through the liquidation of
property encumbered by Big Elk’s liens, or through the payment of a super-priority administrative
claim, any cash collateral consumed by the Debtor during the pendency of this case; Big Elk
reserves its right to seek additional relief from this Court, including reimbursement to Big Elk
through the imposition of monetary sanctions against those person in control of the Debtor, as a
result of the Debtor’s unauthorized use of cash collateral.

WHEREFORE, Big Elk respectfully requests that the Court grant the relief requested in
this Motion, enter an order prohibiting the Debtor’s use of cash collateral, require the Debtor to
provide Big Elk’s with adequate protection and an accounting of its use, receipt, and segregation

of Big Elk’s cash collateral since the petition date, and require the Debtor to provide Big Elk, or
Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 8 of 22

its authorized representatives access to inspect the Debtor’s books and records, and such other and
further relief which this Court deems appropriate.
RESPECTFULLY SUBMITTED this 10th day of December 2020.

/s/ Daniel A. Velasquez

Justin M. Luna, Esq.

Florida Bar No. 0984469
jluna@lathamluna.com

Daniel A. Velasquez, Esq.

Florida Bar No. 0098158
dvelasquez@lathamluna.com
LATHAM, LUNA, EDEN & BEAUDINE, LLP
bknoticel @lathamluna.com

111 N. Magnolia Ave., Suite 1400
Orlando, Florida 32801

Telephone: (407) 481-5800
Facsimile: (407) 481-5801
Attorneys for Big Elk Funding, LLC
Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 9 of 22

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
www.fimb.uscourts.gov

In re:
CASE NO. 6:20-bk-06544-LVV

TOTAL MARKETING CONCEPTS,
INC., CHAPTER 11

Debtor.

 

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 10th day of December 2020, a true copy of the

foregoing has been furnished either electronically and/or by U.S. First Class, postage prepaid mail
to: Total Marketing Concepts, Inc., c/o Aldo G. Bartolone, Jr., Esq., Bartolone Law, PLLC, 1030
N. Orange Avenue, Suite 300, Orlando, Florida 32801, aldo@bartolonelaw.com; all parties listed
on the 1007-2 Parties-in-Interest list; all parties who receive notice via CM/ECF in the ordinary
course; Miriam G. Suarez, Esq., Office of the United States Trustee, 400 W. Washington Street,

Suite 1100, Orlando, Florida 32801, Miriam.g.suarez@usodj.gov.

/s/ Daniel A. Velasquez
Daniel A. Velasquez, Esq.
Case 6:20-bk-06544-LVV Doc16_ Filed 12/10/20

Label Matrix for local noticing

113A-6

Case 6:20-bk-06544-LW
Middle District of Florida
Orlando

Thu Dec 10 17:44:48 EST 2020

Big Elk Funding LLC
c/o Corporation Trust Co.
1209 Orange Street
Wilmington, DE 19801-1120

Discount Long Distance LLC
4775 South Durango Drive
Las Vegas, NV 89147-8157

Internal Revenue Service
Post Office Box 7346
Philadelphia PA 19101-7346

Matthew Dickson

c/o Broderick & Paronich PC
99 High St.

Suite 304

Boston, MA 02110-2330

Preeminent Security, LLC
15055 Evergreen Oak Loop
Winter Garden, FL 34787-6423

End of Label Matrix

Mailable recipients 17
Bypassed recipients 0
Total 17

Amos Financial LLC

3330 Skokie Valley Rd.

Suite 301

Highland Park, IL 60035-1044

Big Elk Funding, LLC

c/o Justin M. Luna, Esq.

Latham, Luna, Eden & Beaudine, LLP
111 N. Magnolia Avenue, Suite 1400
P.O. Box 3353 (32802)

Orlando, FL 32802-3353

Global Telecom & Technology
7900 Tysons One Place

Suite 1450

Mc Lean, VA 22102-5973

KW Call Center Services LLC
1019 1/2 Tower Avenue
Superior, WI 54880-1599

Paychex, Inc.
911 Panorama Trail South
Rochester, NY 14625-2396

System Tech Services, Inc.
851 Central Park Drive
Sanford, FL 32771-6602

Page 10 of 22

Amos Financial, LLC

c/o Kelley, Fulton & Kaplan, PL

1665 Palm Beach Lakes Blvd., Ste 1000
West Palm Beach, FL 33401-2109

Broadband Dynamics, LLC

c/o §. Douglas Knox

Spencer Fane LLP

201 N. Franklin St., Suite 2
Tampa, FL 33602-5182

Hays U.S. Corporation
4350 W. Cypress St.
Suite 1000

Tampa, FL 33607-4247

Kent Weaver

c/o Ivan K. Mathew, P.C.
6245 N. 24th Parkway
Phoenix, AZ 85016-2024

Paycor, Inc.
4811 Montgomery Rd.
Cincinnati, OH 45212-2163

Underguard Teleservices, LLC
787 US-51

Suite 3

Ripley, TN 38063
Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 11 of 22

EXHIBIT “A”
Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 12 of 22
Filing # 114672888 E-Filed 10/08/2020 03:04:53 PM

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
IN AND FOR SEMINOLE COUNTY, FLORIDA

BIG ELK FUNDING, LLC, a Delaware limited
liability company,

Plaintiff,
Vv. CASE NO: 2019-CA-002536

TOTAL MARKETING CONCEPTS, INC.,
FLORIDA COMMUNITY BANK, N.A.,
XEROX FINANCIAL SERVICES, LLC,
QUEEN FUNDING, LLC, BUSINESS
ADVANCE, LLC, CORPORATION SERVICE
COMPANY, AS REPRESENTATIVE,
AFFILIATED FUNDING CORPORATION,
CAPSTONE CREDIT, LLC, DISCOUNT
LONG DISTANCE, LLC, SOUTHERN
NEVADA FINANCE, LLC, INTERNAL
REVENUE SERVICE, BROADBAND
DYNAMICS, LLC, STATE OF FLORIDA
DEPARTMENT OF REVENUE, GTR SOURCE
LLC,

Defendants.
/

FINAL SUMMARY JUDGMENT
(COUNTS I AND II OF AMENDED VERIFIED COMPLAINT)

THIS CAUSE came before the Court on September 30, 2020 at 9:30 a.m. upon the
Motion for Final Summary Judgment (Counts I and II) (the “Motion”) filed by Plaintiff, Big
Elk Funding, LLC, a Delaware limited liability company (“Big Elk”). The Court, having
reviewed the Motion and the pleadings filed herein, heard argument of Plaintiff’s counsel,
noting that Defendant has consented to the relief requested in the Motion, and being otherwise
fully advised in the premises, finds that there is no genuine issue of any material fact and that
Big Elk is entitled to final summary judgment against Defendant, Total Marketing Concepts,
Inc. (“TMC”), on Counts I and II of Big Elk’s Amended Verified Complaint as a matter of law.

Accordingly, it is hereby
Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 13 of 22

ORDERED AND ADJUDGED as follows:

1. The Motion is GRANTED.

2. Plaintiff, Big Elk Funding, LLC, a Delaware limited liability company, whose
address is 11142 E. Tamarisk Way, Scottsdale, Arizona 85262, shall recover from Defendant,
Total Marketing Concepts, Inc., a Florida corporation, whose address is 1043 Upsala Road,

Sanford, Florida 32771, the sum of!:

Principal Due on the Note $4,000,000.00
Principal Due on the Second Note $1,000,000.00
Expense Advances $1,976,914.71
Interest to the date of this Judgment ($4,007.09 per diem) $2,842,471.52
Total $9,819,386.23

that shall bear interest at the rate of 5.37% per annum from the date hereof, for which total sum
let execution issue.

3. In addition, TMC shall complete under oath the required Florida Rule of Civil
Procedure Form 1.977(b) (Fact Information Sheet), which is attached hereto as Composite
Exhibit “A,” and serve it on Big Elk’s attorney within forty-five (45) days from the date of
this Final Summary Judgment, unless this Judgment is satisfied or post-judgment discovery is

stayed.

‘ This sum does not include an award of Big Elk’s attorneys’ fees and costs. However, as
indicated in Paragraph 4 below, the Court reserves jurisdiction to entertain a timely motion by
Big Elk seeking its attorneys’ fees and costs pursuant to Rule 1.525, Florida Rules of Civil

Procedure.
2
Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 14 of 22

4. Jurisdiction of this case and over the parties is retained to enter further orders
that are proper, including, without limitation: (a) an order awarding Big Elk its attorneys’ fees
and costs pursuant to Rule 1.525, Florida Rules of Civil Procedure; and (b) an order
compelling TMC to complete Form 1.977(b); and (c) all post-judgment orders as may be
appropriate.

ORDERED and ADJUDGED on this Thursday, October 8, 2020

  

EE Re Eee aa

LZ

Jessica Recksiedler, Circuit Judge

59-2019-CA-002536 10/08/2020 10:56:42 AM

Copies have been furnished via the Florida Courts E-filing portal to the following:

MARC L LEVINE
mlevine@lathamluna.com
sgarcia@lathamluna.com

LARA ROESKE FERNANDEZ
lfernandez@trenam.com
mmosbach@trenam.com
mwoods@trenam.com

QUEEN FUNDING LLC
2221 NE 164TH STREET
MIAMI BEACH, FL 33160

CORPORATION SVC CO
801 ADIAL STEVENSON DRIVE
SPRINGFIELD, IL 62703

CAPSTONE CREDIT LLC
810 7TH AVENUE, FLOOR 27
NEW YORK, NY

INTERNAL REVENUE SVC

HARLEY STORRINGS
harley @storringslaw.com
greg@storringslaw.com
assistant@storringslaw.com

XEROX FINANCIAL SVC LLC
45 GLOVER AVENUE, SUITE
7033D

P.O. BOX 4505

NORWALK, CT 06856

BUSINESS ADVANCE LLC
128 32ND STREET
BROOKLYN, NY 11232

AFFILIATED FUNDING CORP
P.O. BOX 711537
SALT LAKE CITY, UT 8417

JOHN M BRENNAN JR
jack.brennan@gray-robinson.com
andrea.taylor@gray-robinson.com

BROADBAND DYNAMICS LLC

3
Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 15 of 22

950 PENNSYLVANIA AVENUE,
NW

U.S. DEPARTMENT OF JUSTICE
WASHINGTON, DC

STATE OF FL DEPT OF REVENUE
400 W. ROBINSON STREET, SUITE
N302

ORLANDO SERVICE CENTER
ORLANDO, FL

KIMBERLY HELD ISRAEL
kisrael@mcglinchey.com
jglus@mcglinchey.com

Camara A. Williams Williams
cwilliams@swtglaw.com
camara. williams@gmail.com
cwilliams@swtglaw.com

Daniel Anthony Velasquez
dvelasquez@lathamluna.com
bknotice1 @lathamluna.com
lvanderweide@lathamluna.com

Justin M Luna
jluna@lathamluna.com
bknotice1 @lathamluna.com
lvanderweide@lathamluna.com

Paycor, Inc.
kcrescenti@bitman-law.com
drod@bitman-law.com

William Thomas
william.thomas@mhllp.com

8757 E. VIA DE COMMERCIO
SCOTTSDALE, AZ

KRISTEN M CRESCENTI
kcrescenti@bitman-law.com
drod@bitman-law.com

Andrew Fulton, TV IV
eservice@kelleylawoffice.com

Divinne Joseph Smith
divinne@dbjosephfirm.com

J Kirby McDonough
kmcdonough@spencerfane.com
ecoutu@spencerfane.com

Kelly McKenna
kpmckenna@capstoneclg.com

Miriam Rosenblatt
miriam.rosenblatt@mhllp.com
kathryn.craven@mhllp.com
mrosenblatt22@gmail.com
Case 6:20-bk-06544-LVV Doci16 Filed 12/10/20 Page 16 of 22

EXHIBIT “A”

FORM 1.977 (b) FACT INFORMATION SHEET
FOR CORPORATIONS AND OTHER BUSINESS ENTITIES

Name Of entity: ......ccceccsesecescsseeeeesescececesssceeenerscsessesesesscsesseseesenesecsesessesenensesesesessesesessaenenscaearerieessonsenseaseneees
Name and title of person filling out this form: ..............ccceceesseeesesseeeeseeecseneneeseaseeeetaeeeeerersnsesesaseseeneeseeentes
Telephone numbe?: ..........:cscecscscseseeseeeceseessesesssscscsesesesesessesecseeeesessesesecsenesensessaseesecasseerssesacesisegeseenseessenestey
Place Of DUSINESS: .......:.c:ccesssssssessesseesesseceesesceseeececccessesscesceseeessesseseesseeeessesseseesssaesseesessussesgenesnstseseesneceeasesenes
Mailing address (if different): ........c.ccscccseecsseseseeeeesesecscseseesenscsesesensneenensaeeceneaeaenensesnensrstsneseseesesesesssrseeess
Gross/taxable income reported for federal income tax purposes last three years:

$ /$ $ /$ $ /$

Taxpayer identification NUMDET: 2.0... sees seeeeeeseeeeseesseeneenessenecseesesensesensesesaenersesscscenersseasseeeeeneeseeneees
Is this entity an S corporation for federal income tax purposes?__ Yes___ No

Average number of employees per month

Name of each shareholder, member, or partner owning 5% or more of the entity’s common stock,
preferred stock, or other equity interest:

Checking account at: Account #
Savings account at: Account #

Does the entity own any vehicles? __—s Yes__—_s Noo
For each vehicle please state:

Year/Make/Model: COMOL: cocccecccccccccccccccssecccccscccccercccevevsessssessssssssssssseceecesecceusaeesesseeeeqnens

Vehicle ID No: Tag No: Mileage:
Case 6:20-bk-06544-LVV Doci16 Filed 12/10/20 Page 17 of 22

Names on Title: Present Value: $

LOAN Owe tO: cecccccccccccccccccccccccccccsseceecttcsseecccceccaccansssseveccesecseseseseesecssssaeaessseeeeceeseeeeeaeaaausaaeareneneeseesesseeeaegeaeeus
Balance on Loan: $
Monthly Payment: $

Does the entity own any real property?
Yes No

If yes, please state the address(@s): .......ccccccccscsesessseeeesesesesesesesesesenesesessscseseneneeeecseasnenseseesecseseessssseesasensess
Please check if the entity owns the following:

Boat

Camper

Stocks/bonds

Other real property

Other personal property

Please attach copies of the following:
1. Copies of state and federal income tax returns for the past 3 years.

2. All bank, savings and loan, and other account books and statements for accounts in
institutions in which the entity had any legal or equitable interest for the past 3 years.

3. All canceled checks for the 12 months immediately preceding the service date of this Fact
Information Sheet for accounts in which the entity held any legal or equitable interest.

4. All deeds, leases, mortgages, or other written instruments evidencing any interest in or
ownership of real property at any time within the 12 months immediately preceding the date

this lawsuit was filed.

5. Bills of sale or other written evidence of the gift, sale, purchase, or other transfer of any
personal or real property to or from the entity within the 12 months immediately preceding

the date this lawsuit was filed.
Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 18 of 22

6. Motor vehicle or vessel documents, including titles and registrations relating to any motor
vehicles or vessels owned by the entity alone or with others.

7. Financial statements as to the entity’s assets, liabilities, and owner’s equity prepared
within the 12 months immediately preceding the service date of this Fact Information Sheet.

8. Minutes of all meetings of the entity’s members, partners, shareholders, or board of
directors held within 2 years of the service date of this Fact Information Sheet.

9. Resolutions of the entity’s members, partners, shareholders, or board of directors passed
within 2 years of the service date of this Fact Information Sheet.

UNDER PENALTY OF PERJURY, I SWEAR OR AFFIRM THAT THE FOREGOING
ANSWERS ARE TRUE AND COMPLETE.

 

 

 

 

 

Judgment Debtor’s Designated
Representative/Title
STATE OF FLORIDA
COUNTY OF
The foregoing instrument was acknowledged before me on (DATE), by
, who is personally known to me or has produced
as identification and who did/did not take
an oath.
WITNESS my hand and official seal, this day of , 2020.
Notary Public

State of Florida

My Commission expires:

THE JUDGMENT DEBTOR SHALL FILE WITH THE CLERK OF THE COURT A
NOTICE OF COMPLIANCE AFTER THE ORIGINAL FACT INFORMATION SHEET,
TOGETHER WITH ALL ATTACHMENTS, HAS BEEN DELIVERED TO THE
JUDGMENT CREDITOR’S ATTORNEY, OR TO THE JUDGMENT CREDITOR IF THE
JUDGMENT CREDITOR IS NOT REPRESENTED BY AN ATTORNEY.
Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 19 of 22

COMPOSITE EXHIBIT “B”
Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 20 of 22

BARTOLONE
—— LAW —

November 25, 2020

Re: Notice of Bankruptcy
Total Marketing Concepts, Inc.
Case No. 6:20-bk-06544

To whom it may concern (Fifth Third Bank Accounts xxxx-xx-0517, xxxx-xx-7234):

Please be advised that this law firm represents Total Marketing Concepts, Inc. in its Chapter 11
bankruptcy case that was filed on November 25, 2020 in the United States Bankruptcy Court for
the Middle District of Florida.

A careful review of the Debtor’s books and records indicates that you currently have outstanding
amounts owed to them. Pursuant to the provisions of 11 U.S.C. § 542(a), we hereby demand that
you turmover to the Debtor all monies withheld within ten (10) days from receipt of this letter.

If you are holding any money pursuant to a writ of garnishment issued and served prior to the
bankruptcy filing, that money must be forwarded to the Debtor, and you must not hold any further
funds pursuant to such writ. Pursuant to 11 U.S.C. § 362(a), all collection efforts against the
Debtor have been stayed and, therefore, you are not permitted to honor the writ of garnishment at
this time.

Thank you for your time and attention to this matter. If you have any questions, please do not
hesitate to contact my office.

Sincerely,
Hille G Bertolone, Ip
Aldo G. Bartolone, Jr.

AGB

BarRTOLONE LAW, PLLC
1030 N. ORANGE AVENUE: SUITE 300» ORLANDO : FLORIDA: 32801
407-294-4440 ALDO@BARTOLONELAW.COM
Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 21 of 22

From: Katie Bartoo <Katie.Bartoo@nelsonmullins.com>

Sent: Monday, November 30, 2020 11:56 AM

To: Chris Bonavita <chris@thetmcteam.com>; Erica Barahona <Erica.Barahona@nelsonmullins.com>; Mike Wilson
<Mike.Wilson@nelsonmullins.com>

Ce: Justin Luna <jluna@lathamluna.com>; Marc Levine <mlevine@lathamluna.com>

Subject: FW: TOTAL MARKING CONCEPTS - TMC Chapter 11, Turnover letter - Fifth Third Bank accts xxxx-xx-0517, Xxxx-
xx-7234 - owed Funds to TMC

Importance: High

Chris:

Fifth Third Bank would need either a court order to release these funds back to the customer or a dismissal of the Writ
from the plaintiff in the State court action. We cannot turn over funds being held solely by the filing of a bankruptcy
action. If one of these items exists, please forward. Otherwise, please obtain one of these 2 items and Fifth Third will

take action accordingly.

Thanks,
Katie

 

 

 

 

KATHRYN “KATIE” BARTOO, FRP, CAPM©, PMP©

katie. bartoo@nelsonmullins.com

390 NORTH ORANGE AVENUE | SUITE 1400
ORLANDO, FL 32801

t 407.481.5220 F 407.425.8377
NELSONMULLINS.COM

From: Chris Bonavita <chris@thetmcteam.com>

Sent: Monday, November 30, 2020 11:16 AM
To: Mike Wilson <Mike.Wilson@nelsonmullins.com>; Katie Bartoo <Katie.Bartoo@nelsonmullins.com>; Erica Barahona

<Erica.Barahona@nelsonmullins.com>
Subject: TMC Chapter 11, Turnover letter - Fifth Third Bank accts xxxx-xx-0517, xxxx-xx-7234 - owed Funds to TMC

<¢External Email» - From: chris@thetmcteam.com

Please find attached the notice of Total Marketing Concepts Chapter 11 filing and Turnover request for previously held
funds.

Please remit all withheld funds at your earliest convenience by bank wire if at all possible.
Total Marketing concepts Inc
Debtor-in-Possession

Case No. 20-06544

Wire Bank Number 042000314
Case 6:20-bk-06544-LVV Doc16 Filed 12/10/20 Page 22 of 22

Routing Number (ACH): 067091719
Account Number: 7435094367

Bank: Fifth Third Bank

Bank Address: 38 Fountain Square Plaza
Bank City: Cincinnati, OH 45263

Best regards,

Chris Bonavita

chris@thetmcteam.com

CONFIDENTIALITY NOTICE: This email and any data files transmitted with it are the property of Total Marketing Concepts, Inc. and intended to be kept strictly
confidential and solely for the purpose and use of the intended recipients. Any improper use, dissemination, distribution or copying of confidential information
contained within the email or any attachment is strictly prohibited. if you have received this email in error please notify the sender immediately and delete the email
and its attachment(s), without viewing, completely from your computer system.

CONTRACT DISCLAIMER: This email is not intended to be a contract. Any negotiations between the parties to this email relating the provision of services by Total
Marketing Concepts, Inc. are subject to the parties’ final written contract.

VIRUS SECURITY: Neither Total Marketing Concepts, Inc. nor the Sender of this email make any warranties, expressed or implied, as to the completeness or accuracy
of any information contained herein, or that this electronic communication (or its attachments) is free of viruses. The recipient of this email must ensure that the email
and attachments are virus free and TMC accepts no responsibility for any loss or damage arising in any way from its use

Nelson Mullins is continuing to monitor developments related to COVID-19, including guidance from the Centers for
Disease Control and various health officials; and federal, state, and local government authorities. The firm has
implemented precautionary measures and plans to ensure the continuation of all firm services to clients from both in
office and remote work arrangements across our 25 geographically disperse offices. Click here to visit the Nelson
Mullins Coronavirus Resources page. Information described therein is subject to change.

 

Confidentiality Notice

This message is intended exclusively for the individual or entity to which it is addressed. This communication may
contain information that is proprietary, privileged, confidential or otherwise legally exempt from disclosure. If you are
not the named addressee, you are not authorized to read, print, retain, copy or disseminate this message or any part of
it. If you have received this message in error, please notify the sender immediately either by phone (800-237-2000) or
reply to this e-mail and delete all copies of this message.

Total Control Panel Login

To: mlevine@lathamluna.com

From: katie.bartoo@nelsonmullins.com

You received this message because the domain nelsonmullins.com is on the enterprise allow list. Please contact your administrator to block
messages from the domain nelsonmullins.com
